DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on March 14, 2022 is acknowledged.
Claims 17-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed onMarch 14, 2022.
Applicant’s arguments with respect to the election of species requirement are persuasive.  Accordingly, the election of species requirement is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 8, 15 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 10 and 14 and claim 8, lines 10 and 13, the limitation "the source electrode" renders the claim indefinite because the antecedent basis is unclear as to whether or not “the source electrode” refers to “a source/drain electrode” previously recited in claim 1, line 9 and claim 8, line 9.  In light of Applicant’s specification and drawings, it is suggested that Applicant change “the source electrode” to “the source/drain electrode”.  For examination purposes, the limitation in question will be interpreted and examined as: the source/drain electrode.  Correction is requested.
Claim 7 is rejected because it depends from claim 1 and therefore inherits the indefiniteness of claim 1.
Claims 15 and 16 are rejected because they depend from claim 8 and therefore inherit the indefiniteness of claim 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 15 and 16, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 20080022245 A).
Regarding claim 8, Lee discloses in Figs. 4-6 and related text a display panel, comprising: 
a substrate 110 (line 344 of the attached English machine translation from Espacenet (EPO/Google)): 

a passivation layer 114 disposed on the TFT device layer (lines 403-404); 
a conductive film layer TE disposed on the passivation layer (lines 408-411); and 
a second capacitor SE2/112/GE2 (lines 377-380 and 392-394); 
wherein the conductive film layer is electrically connected to a gate electrode GE2 of a TFT in the TFT device layer through a first via hole, and the conductive film layer partially overlaps a source/drain electrode SE1/SE2 of the TFT to form a first capacitor TE/114/SE2 (lines 362-366 and 407-411); 
wherein the first via hole is defined at one side of the source electrode of the TFT and extends through the TFT device layer and the passivation layer; 
wherein the conductive film layer is disposed on a portion of the passivation layer and covers a portion of the source electrode of the TFT; 
wherein the second capacitor is formed in an overlapping region of the source/drain electrode of the TFT and the gate electrode of the TFT, the first capacitor is connected in parallel with the second capacitor, and a capacitance value of the first capacitor is greater than a capacitance value of the second capacitor (lines 415-429).
Regarding claim 15, Lee discloses the conductive film layer is a pixel electrode film layer (lines 411-415).
Regarding claim 16, Lee discloses the passivation layer has a thickness (2000 Å) ranging from 1500 Å to 2500 Å (line 405; see also the corresponding portion of the attached English machine translation from Clarivate Analytics which explicitly shows the angstrom unit (Å) following the magnitude (2000)).
Allowable Subject Matter
Claims 1 and 7 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not teach or suggest at least the limitation “the conductive film layer entirely covers the passivation layer” in combination with other limitations as recited in claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Reference A (US 2020/0320946 A1) is cited as being related to a display panel and a display device.  The embodiment of Figs. 11 and 12 is particularly relevant to Applicant’s invention as claimed and disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER M ALBRECHT/Examiner, Art Unit 2811